Hill, C. J.
In order to render penal the sale by a tenant of personalty which is subject to a landlord’s lien for rent and' advances, three neces-. sary facts must appear: (1) that such sale was made without the consent of the landlord; (2) that it was made with intent to defraud *664the landlord; and (3) that, in consequence of the sale, the landlord sustained a loss. A charge to a jury which states the first and third necessary constituents of this offense, but leaves out all reference to the second, constitutes reversible error. Penal Code,. §§671, 672; Denney v. State, 2 Ga. App. 146 (58 S. E. 318) ; Morrison v. State, 111 Ga. 642 (36 S. E. 902). Judgment reversed.
Accusation of misdemeanor, from city court of Newton — Judge Johnson. January 6, 1909.
Submitted February 9,
Decided February 16, 1909.
W. I. Geer, for plaintiff in error. B. Odom, solicitor, contra.